Title: Poetry, 1749–1750
From: Washington, George
To: 



[1749–1750]


Oh Ye Gods why should my Poor Resistless Heart
Stand to oppose thy might and Power
At Last surrender to cupids feather’d Dart
and now lays Bleeding every Hour
For her that’s Pityless of my grief and Woes
And will not on me Pity take
Ill sleep amongst my most Inviterate Foes
And with gladness never wish to Wake
In deluding sleepings let my Eyelids close
That in an enraptured Dream I may
In a soft lulling sleep and gentle repose
possess those joys denied by Day

